Citation Nr: 1813598	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-24 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1986 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the RO in Roanoke, Virginia, which in pertinent part, denied a TDIU.  

In October 2017, the Veteran testified at a Board Videoconference hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDING OF FACT

For the period from March 8, 2012, the Veteran has been unable to maintain (follow) substantially gainful employment as a result of service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, for the period from March 8, 2012, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2017). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants a TDIU, no further discussion of VA's duties to notify and to assist is necessary.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent rating.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2017).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

After a review of all the evidence, lay and medical, the Board finds that entitlement to a TDIU is warranted as the Veteran's service-connected disabilities prevented him from maintaining substantially gainful employment.  A March 2012 Application for Increased Compensation Based on Unemployability (TDIU claim) reflects the Veteran has not worked full time since April 2010 due to the service-connected PTSD, thoracolumbar spine disability, left knee disability, right shoulder disability, and bilateral foot disability.  The March 2012 TDIU claim also shows the Veteran had worked as a sheet metal worker with various employers from March 2007 to April 2010.  Prior to that, the Veteran worked as a security guard from January 2007 to March 2007.  At the time of the March 2012 TDIU claim, the combined ratings for the service-connected disabilities totaled 90 percent; therefore, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.

During the October 2017 Board hearing, the Veteran testified that he is no longer able to meet the physical demands of the occupations that he has been accustomed to working since service separation.  The Veteran testified that he worked as a steel fabricator during service and after service separation; however, he is no longer able to climb ladders, get up on scaffolding, pick up and carry heavy weights due to the 

service-connected right shoulder disability and left knee disability.  The Veteran testified that when he last worked in the sheet metal industry he slipped off of a ladder due to the left knee giving way.  Further, the Veteran testified that he is unable to stand for prolonged periods of time as required in his previous job as a security guard due to the service-connected thoracolumbar spine disability, that he has been unable to obtain employment in the law enforcement industry, and that he is unsure whether he would still be allowed to carry a firearm due to the service-connected PTSD.  Finally, the Veteran testified that he does not have a bachelor's or master's degree and that he has not received any training in computer skills. 

The Veteran underwent a VA examination in November 2012.  The November 2012 VA examination report reflects the VA examiner assessed the service-connected right shoulder disability limits the Veteran's ability to lift items.  Upon examination of the Veteran's left knee and thoracolumbar spine, the VA examiner assessed that the Veteran is limited in bending, stooping, and prolonged standing; additionally, the service-connected bilateral foot disability was also assessed to limit prolonged standing.  Overall, the VA examiner assessed the Veteran unsuitable for physical work due to the above service-connected disabilities but is able to perform sedentary and/or computer work.

Additionally, the record contains a July 2011 VA mental health examination report, which shows the service-connected PTSD has resulted in difficulty establishing and maintaining effective work and social relationships and that the Veteran is not able to maintain full time employment due to symptoms of PTSD such as irritability, outbursts of anger, and hypervigilance.  An October 2017 VA examination report reflects that the service-connected PTSD has further worsened and has resulted in occupational and social impairment with reduced reliability and productivity, and had manifested in symptoms including impaired impulse control such as unprovoked irritability with periods of violence.


Based on the above, the Board finds that the evidence is at least in equipoise as to whether the service-connected disabilities preclude the type of employment for which the Veteran is trained and has experience.  Although the November 2012 VA examiner assessed the Veteran's service-connected disabilities did not prevent sedentary employment, the evidence in the record does not show that the Veteran has the necessary skill set for such a position, is able to maintain substantially gainful employment in a sedentary occupation, or that vocational training would be feasible given the Veteran's condition.  Further, the November 2012 VA examiner is not a vocational or occupational expert and did not address the Veteran's occupational abilities in the context of the specific work history; thus, the Board finds that the November 2012 VA examiner's assessment that the Veteran is able to perform sedentary and/or computer work is of little probative value.  Instead, the record reflects that the Veteran has a General Equivalency Diploma, does not have any training in computer skills, and since service separation in January 2007, had only worked as a security guard and as a sheet metal fabricator until April 2010 when he became too disabled to work.

In light of the Veteran's employment history in occupations requiring at least a moderate amount of physical activity, the Board finds that the Veteran's service-connected PTSD, thoracolumbar spine disability, left knee disability, right shoulder disability, and bilateral foot disability prevent the Veteran from maintaining substantially gainful employment.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore, 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R. § 4.16.  The test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was 

realistically within the physical and mental capabilities of the claimant.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities rendered the Veteran unemployable from March 8, 2012.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.


ORDER

A TDIU from March 8, 2012 is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


